MEMORANDUM OPINION
                                       No. 04-11-00354-CV

           CHC HONEY CREEK LLC and Community Housing Corporation of America,
                                   Appellants

                                                  v.

                                BEXAR APPRAISAL DISTRICT,
                                         Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-8202
                        The Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: July 11, 2012

REVERSED AND RENDERED

           On May 16, 2012, we issued an opinion in this appeal. On May 30, 2012, Appellants

filed a motion for rehearing. On June 8, 2012, the Texas Supreme Court issued its opinion in

AHF Arbors at Huntsville I, LLC v. Walker County Appraisal District, Nos. 10-0683, 10-0714,

2012 WL 2052948 (Tex. June 8, 2012). In light of AHF Arbors, on June 11, 2012, we requested

that Appellee file a response. See TEX. R. APP. P. 49.2. On June 26, 2012, the parties filed a Joint

Motion for Withdrawal of Opinion and to Render Judgment in Accordance with the Parties’
                                                                                   04-11-00354-CV


Agreement. Pursuant to Texas Rules of Appellate Procedure 42.1(a)(2)(A) and (c), and 43.2(c)

and (f), the parties jointly move that (1) we withdraw our opinion of May 16, 2012, and (2) in

accordance with their agreement, we “render judgment granting the Appellants the tax

exemption they sought in the tribunals below for the tax years 2009 and 2010.” We, therefore,

grant the motion for rehearing, withdraw our prior opinion and judgment, and substitute this

opinion and judgment in their place. We further grant the parties’ joint motion, reverse the trial

court’s judgment, and render judgment that Appellants’ exemption is granted for tax years 2009

and 2010. Costs of appeal are taxed against Appellants. See TEX. R. APP. P. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”).


                                                   Karen Angelini, Justice




                                                 -2-